Citation Nr: 0416085	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  97-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dysthymia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Raul Correa-Grau


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which established 
service connection for dysthymia as secondary to a service-
connected right shoulder disorder.  The RO rated the 
dysthymia as 10 percent disabling effective from May 4, 1995.  
The veteran disagreed with this rating.

Because the veteran disagreed with the initial rating 
assigned, the Board will consider whether "staged" ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the statement of the case and the supplemental 
statements of the case have indicated that all pertinent 
evidence has been considered, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Hearings were held at the RO in September 1995 and in January 
1997.  Transcripts of the hearing testimony have been 
associated with the claims file.

The Board had previously remanded the case to the RO in June 
2001 for further development.  The case is returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's dysthymic disorder is not shown to be 
productive of more than mild or transient symptoms, which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a dysthymic disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9405 (1996) and 9433 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, VA's duties have been fulfilled to 
the extent possible with regard to the issue decided in this 
decision. 

VA must notify the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

Finally, the Veterans Claims Court has recently held that VA 
must provide notice of what is needed to support a claim 
prior to an initial unfavorable RO decision.  See Pelegrini 
v. Principi, No. 01-944, 2004 U.S. App. Vet Claims LEXIS 11 
(January 4, 2004).  With respect to the timing of the notice 
provisions, the Board notes that the appellant filed his 
claim for benefits in 1995.  By rating action in July 1996, 
service connection was granted for a dysthymic disorder and a 
10 percent rating was assigned.  

By Board remand in June 2001, the veteran was informed of the 
passage of the VCAA, and that his previously denied claim for 
an increased rating was to be reviewed and reconsidered by 
the RO.  In addition he was advised as to his due process 
rights with respect to his claim, was told what was needed to 
support a claim for an increased rating, and was told what 
medical evidence (VA, SSA, and private) would support his 
claim.  He was told that VA had obtained service medical 
records and private medical records, and he was told where to 
send additional information.  Additional private medical 
records and records from the Social Security Administration 
(SSA) were subsequently associated with the claims file.  In 
March 2003, the RO denied the claim.  

Next, while the veteran was not provided with a VCAA letter 
prior to the initial denial as mandated in Pelegrini, the 
Board finds that the timing of the claim (1995) and initial 
rating decision (July 1996) made it infeasible to provide 
notice required by the VCAA (enacted in November 2000) prior 
to the initial RO decision.  Further, there has been no 
prejudice to the veteran because he was provided with notice 
of his due process rights under the VCAA in a timely fashion, 
and was provided with an opportunity to submit additional 
information prior to the RO redeciding the claim in March 
2003.  Therefore, he has had ample notice of his rights under 
the VCAA and given adequate time and opportunity to provide 
additional information and evidence after the VCAA 
notification was provided and before his claim was 
readjudicated.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Evidentiary Background.   In May 1995, the RO received an 
examination report from Raul Correa-Grau, M.D., psychiatrist, 
who reported the veteran was depressed with moderate 
psychomotor retardation.  He reported that the veteran's 
mental disorder resulted from an operation on his right 
shoulder in service.  He subsequently became emotionally 
decomposed and tried to throw himself from a window.  He 
remained hospitalized for psychiatric treatment for 8 months.  
He subsequently was discharged and returned to duty until he 
was discharged from service.  He returned home and joined the 
Puerto Rico National Guard and remained active for 10 years.

Dr. Correa-Grau noted the veteran had received mental health 
treatment for about 5 years.  He was being treated with 
Elavil, Thorazine, and Halcion.  Affect was bottled but 
appropriate.  His thoughts revealed no disturbance in the 
association of ideas and were logical and coherent.  There 
was an abundance of self-destructive ideation.  He reported 
auditory hallucinations which give him homicidal and suicidal 
orders.  The diagnoses were schizoaffective schizophrenic 
reaction, and major recurrent depression with mixed features.  

In a personal hearing at the RO in September 1995, the 
veteran and Dr. Correa-Grau offered testimony in support of 
the claim.  The veteran testified that he attempted suicide 
with his father's gun in San Francisco in 1976 or 1977.  He 
was hospitalized and treated in a San Francisco mental 
hospital.   Subsequently in March 1996 he submitted a 
statement to the RO admitting that he had fabricated the 
suicide attempt.  He had never been hospitalized or treated 
in any hospital in San Francisco.  He stated that he did not 
know why he testified that he had been hospitalized.

In a March 1996 VA mental disorders examination the examiner 
reviewed the veteran's claims folder and hospital medical 
records.  The examiner noted that the veteran had been 
hospitalized in February 1995 with a diagnosis of cocaine 
abuse, alcohol abuse and schizophrenia by history.  He was 
referred to a drug dependence program upon discharge, but he 
failed to comply.  He reportedly had been unemployed for a 
year or two.  

The examiner noted that the veteran was tall, clean, wearing 
dark glasses, and carrying a cane.  He was alert and 
oriented, with slightly depressed mood and constricted 
affect.  Attention, concentration, and memory were good.  
Speech was clear, coherent, and soft.  He was not actively 
hallucinating, nor was he suicidal or homicidal.  Insight and 
judgment were fair.  A urine toxicity test was done and was 
negative for cocaine, opiates, and cannabis.  The diagnoses 
were dysthymia, substance use disorder, alcohol abuse, and 
cocaine abuse, in alleged remission, and borderline 
personality disorder.  A GAF of 70 was assigned.  

By rating action dated July 1996, service connection was 
granted and a 10 percent rating was assigned for a dysthymic 
disorder.

In a February 1997 personal hearing at the RO the veteran 
remained outside of the hearing room.  Testimony in support 
of the veteran's claim was offered by Dr. Correa-Grau who had 
treated the veteran since April 1995.  He was being treated 
with Thorazine.  He reported that the veteran was extremely 
aggressive and hostile with his neighbors and family.  He did 
not drive because of aggressiveness towards other drivers.  
He stopped working in 1990 and his parent's and in-laws gave 
him money to live on.

He suffered from dysthymia and major depression with some 
symptoms of psychosis.  Dr. Correa-Grau opined that the 
veteran was totally incapacitated due to his psychiatric 
disorder since 1990.    Dr. Correa-Grau  reported that he was 
going to evaluate the veteran for a Social Security 
Administration claim and agreed to submit a copy of the claim 
to the RO.   He also agreed to submit his treatment history 
to the RO.  In his opinion the veteran's current GAF was 
about 50.

In an August 1997 VA mental disorders examination, the 
examiner noted that he had reviewed the veteran's claims.  
The veteran had a recent psychiatric hospitalization, as well 
as several medical and surgical hospitalizations.  He 
reported being married and had 2 children from his previous 
marriage.  He occasionally felt down and heard voices telling 
him to kill people.  He did not elaborate or specify.  He had 
a history of cocaine abuse, but he claimed not to be using 
any drugs at this time.  He denied alcohol abuse.  

The examiner noted that the veteran was rather tall, 
appropriately dressed, and clean, with a moderate beard.  He 
carried himself appropriately, wore dark glasses, and was in 
good contact.  Conversation was coherent and relevant.  There 
was minimal anxiety, but affect did not correspond to his 
complaints.  He was well oriented with judgment and memory 
maintained.  While he gave a history of hearing voices, there 
was no evidence of hallucinations, flight of ideas, looseness 
of association, or suicidal rumination.  The diagnoses were 
dysthymia and borderline personality disorder.  A GAF of 75 
was assigned.

In a July 1999 VA examination, the examiner reviewed the 
veteran's medical records.  The veteran admitted to heavy use 
of alcohol.  He indicated that the basic problem for his 
current behavior was marital difficulties.

The examiner noted the veteran was careless in his personal 
appearance and overweight.  He was obviously under the 
effects of medication.  He answered when questioned with 
relevant, coherent, and logical answers.  There were no 
active delusions or hallucinations.  He acknowledged drinking 
but denied the present use of drugs.  He was oriented with 
memory and functioning maintained.  His affect was adequate 
and his mood was hypoactive and depressed.  Judgment was fair 
and insight poor.  A urine toxicity test was negative for 
cocaine, heroin, and marihuana.  The diagnoses were alcohol 
abuse (rule out dependency), dysthymia, and borderline 
personality characteristics.  A GAF of 45 was assigned for 
his alcohol abuse, while a GAF of 55 was assigned for 
dysthymia.  The examiner opined that his psychosocial 
stressors were severe marital problems.  

The Board in June 2001 remanded this claim noting that the 
veteran testified in September 1995 that he had been treated 
at a VA hospital for four days in June or July 1995.  Records 
of that hospitalization had not been associated with the 
claims folder.  He also referred to a claim with the Social 
Security Administration (SSA).  These additional records as 
well as treatment records from Dr. Correa-Grau since 1995 
were to be associated with the claims file.  Finally, the 
Board determined that the veteran should be accorded a more 
current examination to ascertain the severity of his 
psychiatric disorder.

Subsequently the RO in May 2002 received SSA records 
revealing the veteran was awarded SSA benefits for chronic 
venous insufficiency and asthma.  In addition extensive VA 
and private treatment records were received subsequent to the 
remand.  

In a January 2003 VA examination, the examiner noted that the 
veteran was not receiving psychiatric treatment and had no 
psychiatric prescriptions on file.  He was receiving 
treatment by the VA primary care clinic for his medical 
disorders.  He reported leg ulcers due to severe vascular 
insufficiency.  He admitted drinking occasionally and smoking 
half a pack of cigarettes a day.  He denied the use of drugs.  

The examiner noted that the veteran was clean, adequately 
dressed and groomed.  He was alert and oriented, and 
attention and concentration were fair.  His affect was 
constricted with a depressed mood.  Speech was clear, soft 
and coherent.  He was not hallucinating, suicidal, or 
homicidal.  Insight and judgment were fair and his impulse 
control was good.  The diagnoses were dysthymia, alcohol 
abuse (rule out dependency), and a borderline personality 
disorder.  A GAF of 65 was assigned.  The examiner opined 
that,

The veteran's neuropsychiatric condition 
lacks the severity described on the 
previous C&P psychiatric evaluation.  His 
alcohol abuse, which he failed to report 
on previous evaluations, is responsible 
for his DWI charges, pending court 
proceedings.  The veteran's lack of 
psychiatric treatment shows his mildness 
of disability solely due to the 
dysthymia.  The veteran's most disabling 
condition is his severe leg vascular 
problems and ulcers.

The records also contain mental health treatment records from 
1984 to 1985 revealing severe marital and mental problems 
pertaining to both his wife and himself.  In a March 1984 
report he gave a history of being married for 5 years and 
being separated three times.  About one year prior to the 
examination, he entered the army where he had an accident 
injuring his right arm.  He was operated on and currently has 
limitations in the arm.  After the operation he became 
disoriented and attempted suicide resulting in a 3-month 
hospitalization for psychiatric treatment.

VAMC hospitalization records from June 1995 reported the 
veteran was admitted for acute drug intoxication.  He had 
taken Thorazine and alcohol to fall asleep.  He denied trying 
to kill himself.  The final diagnoses were cocaine abuse vs. 
dependence, alcohol abuse, and schizophrenia, paranoid type 
by history.   

VAMC clinical treatment summary records and treatment records 
from October 1985 to April 2003 note psychiatry appointments 
in October 1985 and July 1999.  All the other appointments 
were for physical disabilities.  There were several entries 
for surgery and treatment of his vascular disorders of the 
legs.

Various private hospital and treatment records reflect 
treatment for physical disorders.


Legal Criteria.   Disability evaluations are determined by 
the application of a schedule of ratings, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  The percentage ratings in the 
Schedule for Rating Disabilities represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

Moreover, it is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking work 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3.  If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002).  In addition, VA has a duty to 
acknowledge all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The schedular criteria for evaluations of 
psychiatric disabilities were amended, effective November 7, 
1996, after the effective date assigned for the initial award 
of the 10 percent disability rating and, thus, during the 
course of this appeal.  Thus, both the old and the new rating 
criteria are applicable.  Generally see Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

The criteria for rating dysthymia in effect prior to November 
7, 1996, under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9405 
for a dysthymic disorder, provide when the criteria for a 30 
percent rating are not met but there is emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment, a 10 percent rating is warranted.  A 
30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Definite, for a 30 percent rating 
under the old rating criteria, means "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93, 59 
Fed. Reg. 4753 (1994).

When evaluating a mental disorder, consideration is given to 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (1996).  When evaluating the level of disability 
from a mental disorder, consideration will be given to the 
extent of social impairment, but an evaluation shall not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1996).

Effective as of November 7, 1996, dysthymic disorder is 
evaluated using the General Formula for Rating Mental 
Disorders pursuant to Diagnostic Code 9433 of the Schedule.  
38 C.F.R. § 4.130 (2003).  Under these criteria a rating of 
50 percent is warranted where the evidence shows occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A rating of 10 percent is warranted where the evidence shows 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and inability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication. 

A noncompensable rating is warranted where the evidence shows 
a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130.

Analysis.  The post-service medical evidence does not show 
that the veteran has more than mild occupational and social 
impairment due to his service-connected dysthymia.  

In the March 1996, August 1997, and July 1999 VA mental 
disorders examinations, the veteran was noted to be alert and 
oriented, with memory and functioning maintained, and to have 
an adequate affect.  His insight and judgment were fair.  The 
GAFs assigned were 70, 75, and 55 in that order.   

In the January 2003 VA examination, the examiner noted that 
the veteran was not receiving any psychiatric treatment and 
had no psychiatric prescriptions on file.  The diagnoses were 
dysthymia, alcohol abuse (rule out dependency), and a 
borderline personality disorder.  A GAF of 65 was assigned.  
The examiner opined that the veteran's psychiatric condition 
lacked the severity described on the previous psychiatric 
evaluation and commented as follows:  "The lack of 
psychiatric treatment shows his mildness of disability solely 
due to the dysthymia."

While the veteran has a history of hospitalizations, these 
were primarily for his several chronic physical disabilities.  
His February 1995 psychiatric hospitalization summary noted 
diagnoses of cocaine abuse, alcohol abuse and schizophrenia 
by history.  He was not hospitalized for his service-
connected dysthymia.

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation required a showing of definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people with psychiatric symptoms 
that result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Recent VA examination noted that the 
veteran was not receiving any psychiatric treatment and had 
no psychiatric prescriptions on file.  The examiner concluded 
that the dysthymia was productive of mild disability.  
Findings on other examinations in 1996 and thereafter are 
essentially consistent.  The Board concludes that a rating in 
excess of 10 percent for dysthymia is not warranted under the 
criteria in effect prior to November 7, 1996.

The evidence does not show that the veteran experiences 
weekly panic attacks, mild memory loss or anxiety.  While the 
veteran is shown to have some occupational impairment this is 
shown to be primarily due to his vascular disorder and asthma 
as shown by his SSA award.  Based on the foregoing, the Board 
finds that a rating in excess of 10 percent for the veteran's 
service-connected psychiatric disorder, described as 
dysthymia, is not warranted under the present schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Codes 9433 (2003).

After review the entire record, the Board is of the opinion 
that there is no basis for a rating in excess of 10 percent 
for the veteran's dysthymia. 

Accordingly, the Board finds that the 10 percent rating 
assigned from May 4, 1995, was the proper rating.  This is a 
Fenderson situation and the veteran could, therefore be 
assigned staged ratings for his dysthymia.  The VA 
examinations from March 1996, August 1997, July 1999, and 
January 2003 assigned GAFs of 70, 75, 55, and 65.  These GAFs 
reflect that the dysthymia was productive of mild symptoms. 
The exception is the GAF of 55 in July 1999 which would 
indicate moderate symptoms at that time.  However in that 
examination the examiner noted the veteran was under the 
influence of medication.  He also acknowledged drinking.  His 
stressors at the time were severe marital problems.  Finally 
in the January 2003 VA examination, the examiner noted the 
mildness of his disability solely due to the dysthymia.  
Consequently the assigned 10 percent rating is warranted from 
the date of claim. 

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2.  
Additionally, as the positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter is not evenly balanced and the preponderance of the 
evidence is against the veteran's claim, the resolution of 
doubt in his favor is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

A rating in excess of 10 percent for dysthymia is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



